DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-17 and 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/21.
Specification
The disclosure is objected to because of the following informalities: Paragraph 31 teaches the inlet is element (212) and paragraph 36 teaches (212) is the 1st annular protrusion.  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 214 and 224.
Paragraph 37 teaches that the first inner seal member 390 is configured to abut against the first annular protrusion 212 and the second inner seal member 394 is configured to abut against the second annular protrusion 222. However, figure 4a shows the seal member 390 abutting 222 and seal member 394 abutting 212.


Claim Objections
Claim 18 is objected to because of the following informalities:
Line 7 of claim 18 appears to have a typo and should read, “a housing”.
Claim 6 appears to have a typo and should read, “…wherein the 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the second inner seal member configured to abut against an inner surface of a first annular protrusion that forms the clean conduit, does not reasonably provide enablement for the first inner seal member configured to abut against an inner surface of a first annular protrusion that forms the clean conduit.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claim 1 recites the first inner seal member configured to seal an exterior portion of the contaminated conduit and the second inner seal member configured to seal and separate a filtered fluid from a contaminated fluid. The first inner seal member corresponding to 390 and the second inner seal member corresponding to 394. The first annular protrusion would correspond to 212 which forms the clean conduit. Therefore, it is not possible for the first inner seal to simultaneously seal an exterior portion of the contaminated conduit and abut against an inner surface of the clean conduit as recited in claim 5 as these are mutually exclusive locations within the system. For examination purposes claim 5 is assumed to recite the second inner seal member is configured to abut against an inner surface [of the clean conduit].
Similar to claim 5 above, claim 6 recites the second inner seal member abuts against the second annular protrusion. For examination purposes claim 6 is assumed to .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 lines 18-20 recites a second inner seal member in an installed state, a valve configured to bias in a closed position in an uninstalled state and remain open in an installed state and upon removal the valve is configured to be closed prior to release of the first and second seal members. It is unclear what structure is in “an uninstalled state” or “an installed state” or what structure is being removed. The wording of the claim seems to indicate that the valve is in an uninstalled state and installed state but it is not clear in relation to what other structure the valve is considered to be installed or uninstalled. The wording of the claim also seems to indicate that the housing is removed however, it is also unclear with relation to what the housing is being removed. For examination purposes it is assumed to housing may be removed from the mount 
	Claim 18, lines 22-23 and 28-29 as well as claim 21, lines 18-20 recite limitations similar to those above with respect to claim 1 and are indefinite for the same reasons.
	Claim 18 line 27, recites, “the first inner seal member is configured to abut against an inner surface thereof…” It is unclear to what structure “thereof” is referring. For examination purposes the first inner seal member is assumed to abut against an inner surface of the clean conduit.
	The additional claims are rejected as depending from claim 1 or 18.

Duplicate Claims
Applicant is advised that should claim 1 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	The only different between claim 1 and claim 21 is that claim 1 is directed to an oil filtration system and claim 21 is directed to a partial oil change facilitation system. Other than the preamble, the structural limitations are identical.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robison et al. US 2017/0274303 in view of Weinberger et al. US 2006/0096934.

	Claims 1 and 21, Robison teaches a filtration system comprising: a mount interface (108) having a contaminated conduit (178) and a clean conduit (180), a housing (102) comprising: an inlet (156) provided about an end portion of the housing, an outlet (118) provided about a central axis of the end portion of the housing, a valve (134) provided about the outlet, the valve being configured to bias in a closed position when the housing is in an uninstalled state with respect to the mount interface and to open when the system is in operation, the mount interface further comprising a first inner seal member (162) configured to seal an exterior portion of the contaminated 
	The recitation of having the seal members on the housing rather than on the mount interface is merely a recitation of relocating the seals to the housing. Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950). Additionally, providing sealing members as part of a filter canister or housing is a well-known technique in the art to ensure the seals would then be replaced with new seals when the canister or housing is replaced.
	Weinberger teaches a filtration system comprising: a mount interface (226) having a contaminated conduit and a clean conduit (234), a housing (224) comprising: an inlet and outlet, a valve (288) provided about the outlet, the valve being configured to bias in a closed position when the housing is not installed on the mount interface and configured to remain open in an installed state (fig. 14-16, paragraph 103-118). The recited valve is merely the recitation of a known type and functionally equivalent type of valve as demonstrated by Weinberger as a way to prevent fluid from escaping from the 
Claim 18, Robison teaches a filtration system comprising: a mount interface (108) having a contaminated conduit (178) and a clean conduit (180), a first annular protrusion (the portion containing 146) forming the clean conduit therein and a second annular protrusion (the portion containing 162), a housing (102) comprising: an inlet (156) provided about an end portion of the housing, an outlet (118) provided about a central axis of the end portion of the housing, a valve (134) provided about the outlet, the valve being configured to bias in a closed position when the housing is in an uninstalled state with respect to the mount interface and to open when the system is in operation, the mount interface further comprising a first inner seal member (146) configured to seal and separate a filtered fluid exiting the outlet into the clean conduit from a contaminated fluid entering the inlet from the contaminated conduit when the housing is installed on the mount interface, a second inner seal member (162) configured to seal to a perimeter portion of the housing to the mount interface, the first inner seal member is configured to abut against an inner surface of the clean conduit along a first axial distance between the installed state and an disengaged state and upon removal of the housing from the mount interface, the first inner seal member is configured to release its respective seal prior to any release of the seal of the second inner seal member (fig. 1-2). Robison does not teach the first and second inner seal 
	The recitation of having the seal members on the housing rather than on the mount interface is merely a recitation of relocating the seals to the housing. Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950). Additionally, providing sealing members as part of a filter canister or housing is a well-known technique in the art to ensure the seals would then be replaced with new seals when the canister or housing is replaced.
	Weinberger teaches a filtration system comprising: a mount interface (226) having a contaminated conduit and a clean conduit (234), a housing (224) comprising: an inlet and outlet, a valve (288) provided about the outlet, the valve being configured to bias in a closed position when the housing is not installed on the mount interface and configured to remain open in an installed state and an actuation member (261) extending from the clean conduit configured to extend into the outlet and open the valve (fig. 14-16, paragraph 103-118). The recited valve is merely the recitation of a known type and functionally equivalent type of valve as demonstrated by Weinberger as a way to prevent fluid from escaping from the interior of the housing when it is disconnected from the mount interface (paragraph 111). The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

	Claims 3, 5-7 and 19, Robison further teaches a secondary contaminated side valve (152) configured to bias in a closed position, and to open in response to a positive pressure provided in the contaminated conduit (fig. 1-2); a first annular protrusion (the portion containing 146) and a second annular protrusion (the portion containing 162), the first annular protrusion forms the clean conduit therein, and the second inner seal member abut an inner surface of the clean conduit along a first axial distance between the installed state and a disengaged state (fig. 1-2); the first inner seal member is configured to abut against the second annular protrusion along a second axial distance between the installed state and a second disengaged state (fig. 1-2); and the housing includes a sealed internal volume between the valve and the contaminated side valve in the uninstalled state (fig. 1-2). The recitation of the system provided with an initial volume of clean oil prior to installation is a recitation of a process and does not provide any further structural limitations to the system. Robison teaches an initial volume is present (paragraph 13).

Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robison et al. US 2017/0274303 in view of Weinberger et al. US 2006/0096934 as applied to claims 3 and 19 above, and further in view of Hathaway US 3,325,015.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778